NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5372-18

RECOVERY MANAGEMENT
SOLUTIONS, LLC, Assignee
of AA Bail Bonds, Inc.,
and Ace Bail Bonds, Inc.,

          Plaintiff-Respondent,

v.

CORESTINE ANDERSON
and CODOZER ANDERSON,

     Defendants-Appellants.
____________________________

                    Submitted November 16, 2020 – Decided February 10, 2021

                    Before Judges Messano and Hoffman.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-0688-18.

                    Edward F. Christopher, attorney for appellants.

                    Saldutti Law Group, attorneys for respondents (Andrew
                    P. Chigounis, on the brief).

PER CURIAM
      Defendants Codozer and Corestine Anderson appeal from a June 28, 2019

Law Division order denying their motion for reconsideration of a March 29,

2019 order suppressing their answer with prejudice for failure to make

discovery, under Rule 4:23-5. After denying reconsideration, the motion judge

entered a judgment against defendants in the amount $13,040. Because we

conclude the procedural history in this case failed to satisfy the intent of the

procedural safeguards set forth in Rule 4:23-5, we reverse the order under

review and vacate the suppression order and judgment, reinstate defendants'

answers and affirmative defenses, and remand for further proceedings.

                                      I

      In April 2015, defendants' son, Duane Anderson, was arrested on a

weapons charge in Long Branch. On Sunday, April 19, 2015, each defendant,

without an attorney, executed a separate Promissory Note [-] Premium Plan

Agreement (Note) in favor of Ace Bail Bonds of New Jersey, Inc.1 (Ace) to

secure a $200,000 bond to post for Duane's bail. Each Note listed the premium

amount as $20,000, acknowledged a $6000 payment, and listed a premium

balance of $14,000. Each Note further provided for monthly payments of $300



1
  It appears undisputed that Ace assigned the Note to plaintiff, Recovery
Management Solutions, LLC, before plaintiff filed suit.
                                                                          A-5372-18
                                          2
and obligated defendants, upon default, to pay the balance and all costs of

collection and attorney fees.

       In answers to interrogatories, defendants alleged that a representative of

Ace orally assured them, when they signed the Notes, that they would only be

responsible for further payments 2 if Duane failed to make his court dates.

Thereafter, Duane appeared in court as required and made payments 3 to Ace

until he was incarcerated in February 2017. Defendants did not make any further

payments.

       According to plaintiff, from the outset of this matter through final

judgment, defendants,

             willfully and repeatedly ignored the trial court's
             discovery orders and the Rules of Court, refusing to
             comply with discovery requests. As a result of their
             refusals to submit discovery responses, the Court struck
             defendants' answer without prejudice. Thereafter, in an
             act of leniency, the court issued a Case Management
             Order extending defendants time to respond to
             discovery.     Defendants failed to provide written
             discovery and produce the parties for deposition
             pursuant to the terms of the Case Management Order.
             In fact, defendants failed to meet every deadline in the
             Case Management Order. Furthermore, after having

2
    Defendants made the initial payment of $6000.
3
  According to defendants, Duane made a total of twenty-three payments before
he went to prison (twenty $400 payments, two $70 payments, and one $70
payment, for a total of $8690).
                                                                           A-5372-18
                                        3
            their Answer dismissed without prejudice, defendants
            ignored the notice requirements of the [Rule] 4:23-5.

      After plaintiff filed a motion to dismiss defendants' pleadings with

prejudice for failure to provide discovery, pursuant to R. 4:23-5(a)(1), the

motion judge sent a letter to defendants' counsel advising that she adjourned the

motion until "March 29, 2019, so that you may comply with R.4:23-5(a)(2)."

The judge further advised,

            As the attorney for the delinquent party, you are
            required pursuant to R[ule] 4:23-5(a)(2) to file and
            serve an affidavit, not later than seven (7) days prior to
            the return date of the motion, reciting that your client
            was previously served as required by R[ule] 4:23-
            5(a)(1) after the entry of the above Order dismissing or
            suppressing the pleading without prejudice in the form
            prescribed by Appendix II-A, and has been served with
            an additional notification of the filing of the within
            motion in the form prescribed by Appendix II-B of the
            Rules of Court. . . . Please be advised that if the
            appropriate affidavit is not filed consistent with the
            rule, you will be subject to sanctions consistent with
            A&M Farm & Garden Ctr. v. American Sprinkler
            Mech., L.L.C., 423 N.J. Super. 528 (App. Div. 2012).

      Defendants' counsel did not submit the required affidavit; in addition, he

admitted to the court he did not "comply with the letter of the law" by sending

his clients the required notices, referring to Appendix II-A and Appendix II-B.

Notwithstanding this lack of compliance, the motion judge proceeded to dismiss

defendants' pleadings with prejudice.

                                                                           A-5372-18
                                        4
      On April 18, 2019, defendants filed a motion for reconsideration. On June

28, 2019, the motion judge denied reconsideration. This appeal followed.

                                         II

      Rule 4:49-2 governs motions for reconsideration. The Rule serves a

limited purpose aimed at permitting courts to correct their own mistakes:

            Reconsideration should be utilized only for those cases
            which fall into that narrow corridor in which either l)
            the Court has expressed its decision based upon a
            palpably incorrect or irrational basis, or 2) it is obvious
            that the Court either did not consider, or failed to
            appreciate the significance of probative, competent
            evidence.

            [D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.
            1990); accord Cummings v. Bahr, 295 N.J. Super. 374,
            384 (App. Div. 1996).]

      "The decision to deny a motion for reconsideration falls 'within the sound

discretion of the [trial court], to be exercised in the interest of justice.'" In re

Belleville Educ. Ass'n, 455 N.J. Super. 387, 405 (App. Div. 2018) (alteration in

original) (quoting Cummings, 295 N.J. Super. at 384). "An abuse of discretion

'arises when a decision is "made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis."'"

Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382




                                                                              A-5372-18
                                         5
(App. Div. 2015) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571

(2002)).

      In this instance, the motion judge denied plaintiffs' motion for

reconsideration without addressing the court's obligations under Rule 4:23-

5(a)(3); as a result, the judge's reconsideration decision, like her initial decision,

rested on an impermissible basis.

      Rule 4:23-5 establishes a two-step process that a party must follow to

obtain an order dismissing or suppressing with prejudice the pleading of an

adversary who has failed to make discovery. The moving party must first

"move, on notice, for an order dismissing or suppressing the pleading of the

delinquent party" without prejudice. R. 4:23-5(a)(1). If the court has not vacated

an order of dismissal or suppression without prejudice, "the party entitled to the

discovery may, after the expiration of [sixty] days from the date of the order,

move on notice for an order of dismissal or suppression with prejudice." R.

4:23-5(a)(2).

      Rule 4:23-5 contains procedural safeguards to bolster its main objective,

which "is to compel discovery responses rather than to dismiss the case." A &

M Farm, 423 N.J. Super. at 534. First, Rule 4:23-5(a)(1) provides:

             Upon being served with the order of dismissal or
             suppression without prejudice, counsel for the

                                                                                A-5372-18
                                          6
            delinquent party shall forthwith serve a copy of the
            order on the client by regular and certified mail, return
            receipt requested, accompanied by a notice in the form
            prescribed by Appendix II-A of these rules, specifically
            explaining the consequences of failure to comply with
            the discovery obligation and to file and serve a timely
            motion to restore.

      Thereafter, the filing and service of the subsequent motion to dismiss or

suppress with prejudice triggers additional safeguards.        Rule 4:23-5(a)(2)

provides:

            The attorney for the delinquent party shall, not later
            than 7 days prior to the return date of the motion, file
            and serve an affidavit reciting that the client was
            previously served as required by subparagraph (a)(1)
            and has been served with an additional notification, in
            the form prescribed by Appendix II-B, of the pendency
            of the motion to dismiss or suppress with prejudice. In
            lieu thereof, the attorney for the delinquent party may
            certify that despite diligent inquiry, which shall be
            detailed in the affidavit, the client's whereabouts have
            not been able to be determined and such service on the
            client was therefore not made. If the delinquent party
            is appearing pro se, the moving party shall attach to the
            motion a similar affidavit of service of the order and
            notices or, in lieu thereof, a certification as to why
            service was not made. Appearance on the return date
            of the motion shall be mandatory for the attorney for
            the delinquent party or the delinquent pro se party.

      In addition to the obligations of the attorney for the delinquent party, Rule

4:23-5(a)(3) imposes obligations on the court:



                                                                             A-5372-18
                                        7
            If the attorney for the delinquent party fails to timely
            serve the client with the original order of dismissal or
            suppression without prejudice, fails to file and serve the
            affidavit and the notifications required by this rule, or
            fails to appear on the return date of the motion to
            dismiss or suppress with prejudice, the court shall,
            unless exceptional circumstances are demonstrated,
            proceed by order to show cause or take such other
            appropriate action as may be necessary to obtain
            compliance with the requirements of this rule.

      This judicial obligation "was designed as a fail-safe measure to ensure that

the ultimate sanction is not needlessly imposed." A & M Farm, 423 N.J. Super.

at 537. "The requirement that the court take 'appropriate action as may be

necessary to obtain compliance' calls upon the court to exercise its inherent

authority to make certain its decision to terminate the litigation is an informed

one." Id. at 537-38 (quoting R. 4:23-5(b)(3)). Thus, in cases where "there is

nothing before the court showing that [] litigant[s] ha[ve] received notice of

[their] exposure to the ultimate sanction, the court must take some action to

obtain compliance with the requirements of the rule before entering an order of

dismissal or suppression with prejudice." Id. at 539. In addition, "the court

must set forth what effort was made to secure compliance on the record or on

the order." Ibid.

      Here, defendants' attorney did not send his clients the required notice after

their answer was suppressed without prejudice, nor did he send his clients the

                                                                             A-5372-18
                                        8
required notice of plaintiff's motion to dismiss their pleadings with prejudice.

Rule 4:23-5(a)(3) requires that the court to take action if the attorney for the

delinquent party has not served that party with the order of dismissal or

suppression without prejudice or fails to file and serve the notifications and

affidavit required by the Rule.

      Here, it is undisputed defendants' attorney did not comply with the

requirements of Rule 4:23-5(a). As a result, Rule 4:23-5(a)(3) required the

motion judge to take some action to obtain compliance with the requirements of

the rule before entering the order of suppression. The judge was also required

to set forth on the record or in the suppression order what effort was made to

secure compliance.    The judge did neither.     The oversight is particularly

troublesome in this case where defendant's attorney advised the judge that his

clients "are two elderly people" who "signed documents . . . not knowing what

they meant."

      We conclude the motion judge misapplied her discretion when she failed

to recognize and rectify her original error in imposing the ultimate sanction

without first satisfying the judicial obligations imposed by Rule 4:23-5(a)(3).

We vacate the suppression orders and the judgment and remand for further

proceedings. We do so because defendant's counsel did not comply with the


                                                                          A-5372-18
                                       9
requirements of Rule 4:23-5 and the motion judge failed to comply with her

obligation under the Rule.

       On remand, the trial court shall conduct a management conference within

thirty-five days and then enter a discovery order specifying the remaining

discovery needed and the deadlines for completion. Defendants will thus have

explicit notice of their discovery obligations and the consequences of failing to

discharge them in a timely manner. The merits of the cause of action pleaded

in the complaint shall be decided following completion of discovery, by motion

or at a trial.

       Our opinion should not be read as precluding plaintiff from seeking fees

or appropriate sanctions stemming from the motion practice necessitated by

defendants' failure to provide discovery and the non-compliance of defendants'

counsel with Rule 4:23-5. See R. 4:23-5(a)(3). The suppression orders and

judgment are vacated.        Defendants' answer is reinstated.   This matter is

remanded to the trial court for further proceedings consistent with this opinion.

       Vacated and remanded. We do not retain jurisdiction.




                                                                           A-5372-18
                                       10